DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/KR2018/012337, filed 18 Oct 2018; claims benefit of foreign priority document KR 10-2017-0135265, filed 18 Oct 2017; and claims benefit of foreign priority document KR 10-2018-0124183, filed 18 Oct 2018; these foreign priority documents are not in English.

Claims 5-10 and 15-23 are pending in the current application. Claim 15, drawn to non-elected inventions, are withdrawn. Claims 5-10 and 16-23 are examined on the merits herein.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 5-10 and 16-23, in the reply filed on 18 Jul 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 Jul 2022.

Applicant’s election of species of sample of urine, pathogen of E. coli, and silane compound of APDMS in the reply filed on 18 Jul 2022 is acknowledged.
Search and examination has expanded to include the method where the silane compound is APTES.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-10 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent Claims 5 and 16 each recite the limitation "a modified object" in line 3 of claim 5 and line 4 of claim 16. There is insufficient antecedent basis for this limitation in the claim. Each of the claims recite "a first step of modifying by introducing an amine group to an object". Claim 16 further recites "a fifth step of extracting the nucleic acids by treating an elution buffer with the object in which the complex is formed". The language of claims 5 and 16 render the claims indefinite because it is unclear if the object and modified object refer to the same object or to separate objects. Further, if the object and modified object describe separate objects, it is unclear which object the claim 16 "fifth step" refers to. Alternatively, if the object and modified object describe the same object, this language makes it unclear whether the fifth step is required to be performed prior to the modifying of the object. Claims 6-10 and 17-23 depend from claims 5 and 16 and incorporate all limitations therein, and do not clarify the antecedent basis for the terms object and modified object. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-10 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Lab Chip, 2016, 16, p132-141, First Published 27 Oct 2015, cited in PTO-892) in view of Yang et al. (Journal of Microelectromechanical Systems, 2011, 20(4), p819-827, cited in PTO-892).
Han et al. teaches a self-powered switch-controlled nucleic acid extraction system (SSNES) consisting of three sets of vacuum actuators, switchgears and microfluidic components and the demonstrated use of DNA extraction from a urine sample using a dimethyl adipimidate (DMA)-based extraction method. The SSNES can be widely used as a powerless and disposable system for DNA extraction and the syringe-based vacuum actuator would be easily utilized for diverse applications with various microchannels as a powerless fluidic pump. (page 132, abstract) Dimethyl adipimidate has the chemical structure of claimed Chemical Formula 1 where n is 4. Han et al. teaches Point-Of-Care (POC) testings, which enable medical diagnosis to be performed near the patients, are becoming more widely available. A POC diagnostic system provides the patients' health status in a relatively faster, cheaper and easier way than existing methods. (page 132, left column) Microfluidic lab-on-a-chip (LOC) systems are the most suitable platform for the satisfaction of the ASSURED requirements. Basically, bio-analytical devices integrated with microfluidic components can be used for multi-step processes, which used to be separately performed on a large scale, in a miniaturized system with fast analysis time, high sensitivity and specificity. For a few decades now, the classical POC diagnostic device, “dipstick”, has been actively used for tests for pregnancy, influenza, cardiac markers and other infectious diseases. The workflow for molecular diagnostics is typically divided into few steps including sample processing for nucleic acid extraction/purification, target amplification and signal read-out. (paragraph spanning page 132-133) Han et al. teaches the design and fabrication of the embodiment of a SSNES protype, (page 137 and figure 4) interpreted as a thin film device. Han et al. teaches DMA is a non-chaotropic DNA capturing reagent, where its bi-functional imidoesters reversibly covalently bind with the amine groups on the sticky ends of the fragmented DNA. In the DMA-based DNA extraction process, the cell lysis and pre-modification steps can be carried out as a single step in a mixing channel. For the mixing of reagents during the DNA extraction process, a spiral-shaped micromixer using the transverse Dean-vortex phenomenon is frequently used. For the purification of extracted DNAs, binding the DNA and washing the bound DNA are necessary. In this case, amine modification is frequently carried out on the surface of a binding channel to capture the DNA. In this work, 3-aminopropyltriethoxysilane (APTES) solution is used for the amine modification. In addition, covalent bonds of silane in APTES solution are easily formed with materials with a silanol group-containing surface such as glass or silicon, (page 138, paragraph spanning left and right columns) or a first step of modifying the thin film device by introducing an amine group by modification with the silane compound APTES. Han et al. teaches the use of DMA for the DNA binding steps, followed by elution of the extract DNAs in an elution buffer, (page 139, left column, paragraph 1; paragraph spanning left and right columns) corresponding to the second step of claim 5 and the second-fifth steps of claim 16. 
Han et al. does not specifically disclose the embodiment of the method for enriching a pathogen or enriching a pathogen and extracting nucleic acids from an enriched pathogen simultaneously. (claims 5 and 16) 
Yang et al. teaches a lab-on-a-chip (LOC) that can separate and detect Escherichia coli (E. coli) in simulated urine samples for urinary tract infection (UTI) applications. The LOC consists of two (concentration and sensing) chambers connected in series and an integrated impedance detector. The two-chamber approach is designed to reduce the nonspecific absorption of a protein, e.g., albumin, that potentially coexists with E. coli in urine. We directly separate E. coli K-12 from cocktail urine in a concentration chamber containing microsized magnetic beads conjugated with anti-E. coli antibody. The immobilized E. coli is transferred to a sensing chamber for the impedance measurement. The measurement at the concentration chamber suffers from nonspecific absorption of albumin on the gold electrode, which may lead to false-positive response. (page 819, abstract) Yang et al. teaches human urine is commonly used in regular medical checkups and tests to identify the cause of symptoms. Urine is a rich source for evaluating overall health, especially kidney function, for instance, because urine contains hundreds of body wastes that kidneys filter from the blood. Urinary tract infections (UTIs) are common kidney-related diseases in humans, especially women. Escherichia coli (E. coli) is responsible for up to 80% of such UTI, and conventional detection methods (bacteria culture) for a urine sample require 24–48-h cultivation and labor-intensive procedures. (page 819, paragraph spanning left and right columns) Yang et al. teaches a schematic for the E. coli separator LOC integrated with on-chip IS for UTI applications. The dual-chamber (concentration/sensing chambers) configuration allows us to reduce nonspecific adsorption, such as from proteins, to improve sensitivity. (page 820, left column, figure 1) Yang et al. teaches An E. coli concentration of 105 CFU/mL or higher in urine is typically considered a UTI, and several different E. coli serotypes can cause UTI : O1 : K1 : H7, O6 : K15 : H31; SmR, O6 : K2 : H1, O18 : K1 : H7; SmR, and O4 : K6; NalR. (page 820, left column, paragraph 2) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Han et al. in view of Yang et al. in order to select the POC diagnostic system of Han et al. to be used to enrich and extract nucleic acids of the UTI-causing E. coli from urine, or alternatively to combine the E. coli separator LOC taught by Yang et al. to be integrated with the SSNES microdevice of Han et al. in order to perform the method of enriching the E. coli pathogen and extracting nucleic acids from an enriched pathogen simultaneously. One of ordinary skill in the art would have been motivated to combine Han et al. in view of Yang et al. with a reasonable expectation of success because Han et al. teaches for a few decades now, the classical POC diagnostic device has been actively used for tests for pregnancy, influenza, cardiac markers and other infectious diseases, and Yang et al. teaches a lab-on-a-chip for separating and detecting Escherichia coli (E. coli) in simulated urine samples for urinary tract infection (UTI) applications and that several different E. coli serotypes can cause UTI, suggesting selecting the method for diagnostic enriching and extracting nucleic acids of the UTI-causing E. coli from urine in order to detect and determine the E. coli serotypes, where enriching the nucleic acids of the pathogen can be interpreted as a form of enriching the pathogen. In the alternative, one of ordinary skill in the art would have been motivated to combine Han et al. in view of Yang et al. with a reasonable expectation of success to arrive at the method where enriching the pathogen means concentrating the pathogenic microorganism because Yang et al. teaches an LOC consisting of two (concentration and sensing) chambers connected in series and teaches the impedance measurement suffers from nonspecific absorption of albumin on the gold electrode, which may lead to false-positive response, suggesting it would have been obvious to combine Han et al. in view of Yang et al. in order to formulate an integrated device consisting of concentration and sensing chambers in order to perform the method of enriching the E. coli pathogen and extracting nucleic acids from an enriched pathogen simultaneously to provide the advantage of sensing and measurement by measuring nucleic acids without the false-positive responses from impedance measurement.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Lab Chip, 2016, 16, p132-141, First Published 27 Oct 2015, cited in PTO-892) in view of Yang et al. (Journal of Microelectromechanical Systems, 2011, 20(4), p819-827, cited in PTO-892), and further in view of Yadav et al. (Materials Science and Engineering C, 2014, 35, p283-290, cited in PTO-892).
Han et al. in view of Yang et al. teaches as above.
Han et al. in view of Yang et al. does not specifically disclose the silane compound is APDMS. (elected species, claims 9 and 22)
Yadav et al. teaches organofunctional alkoxysilanes can react with a variety of oxide surfaces that present surface hydroxyl groups (including the oxides of silicon, aluminum, and titanium), resulting in a surface decorated with the organofunctional moiety, thus providing a facile way of modifying the physical and chemical properties of the surface. As a result, alkoxysilanes find extensive utility in a wide range of applications including as coupling reagents, to probe protein or cell adhesion on a surface and to enable self-assembly or growth of molecules or nanoparticles on a surface [5–8]. Aminoalkyl alkoxysilanes (or aminosilanes), in particular, have been widely used in protein microarray and biosensor applications to tether proteins or other probe molecules on glass or silicon dioxide surfaces either by noncovalent charge–charge interactions or via bifunctional crosslinkers. (page 283, abstract) Yadav et al. teaches 3-aminopropyl triethoxysilane (APTES, Fig. 1a) is the most commonly used reagent to functionalize silica surfaces with amine groups. Owing to its three reactive alkoxy groups, APTES can form a range of complex layer structures. Because of this, a number of studies have investigated a wide variety of solution-based deposition methods for APTES. (page 283, right column, paragraph 2) Yadav et al. teaches although many studies have investigated a range of deposition parameters for aminosilanes, methods of smooth monolayer deposition that are easily implemented in a short period of time without the use of specialized equipment (such as glove boxes or vacuum deposition chambers) are still lacking. Additionally, as described above, most studies have focused on the silanization procedures using APTES; very few have investigated silanization using dialkoxy- and monoalkoxy-silanes and as far as we are aware there are no reports systematically comparing the performance of all three silanes in terms of uniformity and reproducibility of deposition and their hydrolytic stability. To that end, we investigated solution- and vapor-phase deposition techniques for three different aminosilanes: 3-aminopropyl triethoxysilane (APTES), 3-aminopropyl methyl diethoxysilane (APMDES) and 3-aminopropyl dimethyl ethoxysilane (APDMES) (Fig. 1), to determine a method that enabled efficient and uniform silanization of silicon dioxide surfaces. The three aminosilanes were selected based on changing the number of reactive alkoxy groups, while maintaining an identical alkyl linker distance between the silane and amine functional groups. (page 284, left column, paragraph 1-2) Yadav et al. teaches the number of hydrolyzable ethoxy groups directly correlates with the aminosilane molecule's reactivity and its propensity to polymerize. (page 285, left column, paragraph 3) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Han et al. in view of Yang et al. further in view of Yadav et al. in order to substitute the APTES taught by Han et al. for the APMDES taught by Yadav et al. One of ordinary skill in the art would have been motivated to combine Han et al. in view of Yang et al. further in view of Yadav et al. with a reasonable expectation of success because Yadav et al. teaches aminoalkyl alkoxysilanes or aminosilanes have been widely used in protein microarray and biosensor applications, and that three aminosilanes were selected based on changing the number of reactive alkoxy groups, while maintaining an identical alkyl linker distance between the silane and amine functional groups, which directly correlates with the aminosilane molecule's reactivity and its propensity to polymerize, suggesting a reasonable expectation of equivalent functional properties between the APTES taught by Han et al. and the APMDES or 3-aminopropyl(diethoxy)methylsilane taught by Yadav et al. based on the teachings of the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-10 and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,907,146 (reference patent) in view of Han et al. (Lab Chip, 2016, 16, p132-141, First Published 27 Oct 2015, cited in PTO-892) and Yang et al. (Journal of Microelectromechanical Systems, 2011, 20(4), p819-827, cited in PTO-892).
Reference Claims 1-5 of the reference patent are drawn to a method of extracting ribonucleic acid (RNA), comprising: modifying a solid surface by introducing a silane compound and amine group to prepare an amine modified surface, injecting a sample having 1×101 to 1×103 cells/ml and a compound represented by following Chemical Formula 2 or 3 into the amine modified surface, and forming a complex having the RNA within the sample and the compound; and extracting the RNA by adding an elution buffer to the amine modified surface on which the complex is formed, where the compound represented by following Chemical Formula 2 or 3 corresponds to claimed Chemical Formula 1 where n is 5 or 6. Reference claim 2 recites the ne compound is 3-aminopropyltriethoxysilane (APTES) corresponding to claims 9 and 22. Reference claim 4 recites the sample is a eukaryotic cell, a bacterial cell, a virus cell, a whole blood or a urine derived sample.
Reference Claims 1-5 do not specifically recite the method for enriching a pathogen or enriching a pathogen and extracting nucleic acids from an enriched pathogen simultaneously. (claims 5 and 16) 
Han et al. teaches as above.
Yang et al. teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Reference Claims 1-5 in view of Han et al. and Yang et al. to select the method from within the scope of the reference claims to be to enrich and extract nucleic acids of the UTI-causing E. coli from urine, or alternatively to combine the E. coli separator LOC taught by Yang et al. to be integrated with the SSNES microdevice of Han et al. in order to perform the method of enriching the E. coli pathogen and extracting nucleic acids from an enriched pathogen simultaneously. One of ordinary skill in the art would have been motivated to combine Reference Claims 1-5 in view of Han et al. and Yang et al. with a reasonable expectation of success because Reference Claims 1-5 encompass extracting RNA from a urine derived sample or a bacterial sample, Han et al. teaches for a few decades now, the classical POC diagnostic device has been actively used for tests for pregnancy, influenza, cardiac markers and other infectious diseases, and Yang et al. teaches a lab-on-a-chip for separating and detecting Escherichia coli (E. coli) in simulated urine samples for urinary tract infection (UTI) applications and that several different E. coli serotypes can cause UTI, suggesting selecting the method for diagnostic enriching and extracting nucleic acids of the UTI-causing E. coli from urine in order to detect and determine the E. coli serotypes, where enriching the nucleic acids of the pathogen can be interpreted as a form of enriching the pathogen. In the alternative, one of ordinary skill in the art would have been motivated to combine Reference Claims 1-5 in view of Han et al. and Yang et al. with a reasonable expectation of success to arrive at the method where enriching the pathogen means concentrating the pathogenic microorganism because Yang et al. teaches an LOC consisting of two (concentration and sensing) chambers connected in series and teaches the impedance measurement suffers from nonspecific absorption of albumin on the gold electrode, which may lead to false-positive response, suggesting it would have been obvious to combine Han et al. in view of Yang et al. in order to formulate an integrated device consisting of concentration and sensing chambers in order to perform the method of enriching the E. coli pathogen and extracting nucleic acids from an enriched pathogen simultaneously to provide the advantage of sensing and measurement by measuring nucleic acids without the false-positive responses from impedance measurement.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623